Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Peggy Harrison-Jenkins appeals the district court’s order accepting the recommendation of the magistrate judge and granting Defendant’s motion to dismiss Harrison-Jenkins’ complaint. She also appeals various preliminary orders. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harrison-Jenkins v. Medical Univ. of South Carolina, No. 2:11-cv-02551-DCN, 2012 WL 1534711 (D.S.C. Oct. 13, 2011; Feb. 22 & May 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.